Citation Nr: 0905173	
Decision Date: 02/12/09    Archive Date: 02/19/09

DOCKET NO.  07-31 867	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Whether the reduction in the rating from 10 percent to 
noncompensable for bilateral hearing loss was proper.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel

INTRODUCTION

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a February 2007 rating decision of the 
Department of Veteran's Affairs (VA) Regional Office (RO) in 
Togus, Maine.  In that decision, a 10 percent rating in 
effect for bilateral hearing loss from August 20, 2003, was 
reduced to a noncompensable rating, effective from February 
7, 2007.  


FINDINGS OF FACT

1.  The Veteran served on active duty from May 1945 to July 
1948.  

2.  On December 18, 2008, prior to the promulgation of a 
decision in the appeal, the RO received notification from the 
appellant, through his authorized representative, that a 
withdrawal of this appeal is requested.  This notice arrived 
at the Board on January 27, 2009.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant (or his or her representative) have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2008); 
38 C.F.R. §§ 20.202, 20.204 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2008).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2008).  The appellant 
has withdrawn this appeal and, hence, there remain no 
allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.


		
MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


